Citation Nr: 1744885	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for sleep apnea. 
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1981 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the July 2013 Board hearing presided over by the undersigned Veterans Law Judge. 

In April 2015, the Board remanded the case for development, and the case is again before the Board for further appellate proceedings. 

The issues of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability; and entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diabetes mellitus did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In April 2015, the Board remanded the case and directed the AOJ to provide the Veteran with VCAA notice on how to substantiate a claim for secondary service connection, and the AOJ did so by letter in June 2015.  The Board also directed the AOJ to contact the Veteran for any outstanding service treatment records, to include his retirement physical, and the AOJ did so in the June 2015 letter and in an August 2015 phone call.  The Veteran stated in this August 2015 phone call that he does not have a copy of the retirement physical, and the Veteran was notified in that August 2015 phone call that attempts were made by VA to obtain this physical and that further attempts to obtain the record would be futile.  No further action was required of VA as to this directive.  Further, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of diabetes mellitus, and the Veteran was afforded such an examination in July 2015, and the VA examiner provided the requested information.  The Veteran's claim was readjudicated in an August 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO provided pre-adjudication VCAA notice by letter in June 2009, in which the Veteran was notified of how to substantiate his claim for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period, the Veteran was afforded a VA examination in July 2015 regarding diabetes mellitus. 

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes mellitus is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis that becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran contends that he has diabetes mellitus that first manifested in service.  While there is no record of diabetes in service, the Veteran stated during his July 2013 Board hearing that during his retirement physical the Veteran was called back into the lab for another blood sugar test because his blood sugar levels were high, but that he never received the second set of results.  Though the retirement physical is not available and is not associated with the claims file, the Veteran is competent to report this contemporaneous medical opinion regarding his blood sugar levels at separation, and the Board finds this report is credible.  

However, the Board finds that the identification of initial manifestations of diabetes mellitus and the diagnosis of diabetes mellitus are essentially medical questions, and as such it is beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training, to include in the field of endocrinology.  It follows that the Veteran's determination that his high blood sugar levels at separation is sufficient to identify the diabetes mellitus as manifesting in service, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, his opinion that his diabetes mellitus first manifested in service (i.e., as "prediabetes"), or within the first post-service year, or is otherwise related to service, has no probative value.   

On the other hand, the July 2015 VA examination has high probative value, as the examiner reviewed the claims file, provided sufficient rationale, to include clinical rationale, for the medical opinions, covered all relevant bases, and based the opinions on her medical expertise, on examination of the Veteran, and on the Veteran's medical history and probative lay statements.  

The July 2015 VA examiner opined that the Veteran's diabetes mellitus did not manifest in service and is not related to service, and that his diabetes mellitus did not manifest until years after service.  The examiner noted the Veteran's report that he was told he had elevated blood sugar on separation.  The examiner stated as follows:

I have reviewed lab work done at the VAMC in Tucson, dating back many years. [The results of clinical testing for] HgbA1C does not meet criteria for diagnosis of diabetes mellitus II (DMII) until 2010. I have also reviewed a 2002 Comp and Pen exam done by QTC in which fasting glucose is 95 and urinalysis is interpreted as normal.  On 8/13/2008, primary care notes indicate Veteran denies any polydipsia, polyuria, weight loss, changes in vision, or urinary complaints. Records indicate that it was not until many years post-service, that the Veteran was diagnosed with DMII. 

Based on the above, the examiner stated that there was not enough objective evidence to show that the Veteran's diabetes was developing while in service or is related to any incident in service.  

The Board acknowledges that the Veteran has a history of high blood sugar levels since service.  However, on review, and in light of the July 2015 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus first manifested in active service, or to a compensable degree within the first post-service year.  Given the above July 2015 VA medical opinion, which shows that, per clinical evidence and the Veteran's subjective reports demonstrative of a lack of diabetic symptoms, the Veteran's diabetes mellitus did not manifest until years after service, the preponderance of the evidence does not show a combination of manifestations to identify diabetes mellitus in service (or within the first post-service year) and to establish chronicity of diabetes mellitus since service.  Further, the record is silent for any diagnosis of or treatment of actual diabetes mellitus until years after separation from service, to which the Veteran testified in the Board hearing.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the evidence is not sufficient to identify the Veteran's diabetes mellitus as manifesting in service or within the first post-service year.  Given the July 2015 VA examination, and because there is no probative evidence of actual manifestations of diabetes mellitus continuing since separation from service, the record does not reflect a combination of manifestations sufficient to identify diabetes mellitus in service or within the first post-service year, and therefore continuity of symptomatology of diabetes mellitus since service is not shown.  Accordingly, the Veteran's current diabetes mellitus is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Further, given the above July 2015 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is otherwise related to service. On review, the preponderance of the evidence shows that the Veteran's diabetes mellitus is not etiologically related to service.  Therefore, service connection on a direct basis is not warranted for the Veteran's diabetes mellitus.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

As directed by the Board in its April 2015 remand, the AOJ afforded the Veteran a VA examination regarding the nature and etiology of the cervical spine disability in July 2015.  The VA examiner, however, did not provide an opinion as to whether the neck disability was aggravated by the lumbar spine disability.  Further, the VA examiner did not provide rationale to support the opinion that the lumbar spine disability did not cause the cervical spine disability.  For these reasons, an addendum opinion should be obtained to address the medical questions of whether the Veteran's cervical spine disability was caused or aggravated by the lumbar spine disability.  

Also, as directed by the Board in its April 2015 remand, the AOJ afforded the Veteran with a VA examination regarding the nature and etiology of sleep apnea in July 2015.  The VA examiner was directed to consider the Veteran's wife's statements that he gasped for air and snored while sleeping during service and since service.   The VA examiner opined that there is no objective evidence to show that the sleep apnea began in or is related to service, and the VA examiner essentially noted that the subjective feeling of fatigue is not sufficient to diagnose for sleep apnea.  This opinion is not reconciled with the competent subjective reports of symptoms, to include reports from the Veteran's wife.  Therefore, an addendum opinion should be obtained to address the etiology of the Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain a VA medical opinion from the VA examiner who performed the July 2015 VA cervical spine examination (or suitable substitute) to determine the etiology of the cervical spine disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file.  

a. The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's cervical spine disability was caused by the lumbar spine disability.  

b. The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's cervical spine disability was aggravated beyond the natural progress by the lumbar spine disability. 

If, and only if, aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of the cervical spine disability found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to lumbar spine disability.

Please note that the July 2015 VA medical opinion is problematic because the VA examiner did not provide rationale to support the opinion that the lumbar spine disability did not cause the cervical spine disability, and because the VA examiner did not provide an opinion as to whether the neck disability was aggravated by the lumbar spine disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Please obtain a VA medical opinion from the VA examiner who performed the July 2015 VA sleep apnea examination (or suitable substitute) to determine the etiology of sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea began in or is etiologically related to service. 

The examiner's particular attention is invited to:

a. The Veteran competent contentions that he complained that he had sleep problems in service, especially daytime sleepiness during the last four and a half years of service. See July 2013 Board hearing. 

b. The Veteran's wife's competent reports regarding in the August 2013 statement that they met during military service and that he has always snored and at times gasped for air while sleeping.  For purposes of this opinion, please assume that the Veteran's wife's statements as to the nature of the Veteran's sleep are credible.  

Note that the July 2015 VA medical opinion regarding sleep apnea is problematic because the VA examiner opined that there is no objective evidence to show that the sleep apnea began in or is related to service, and the VA examiner essentially noted that the subjective feeling of fatigue is not sufficient to diagnose for sleep apnea.  This opinion is not reconciled with the competent subjective reports of symptoms, to include the competent and credible statements from the Veteran's wife.  The examiner is reminded that the lack of documented medical records or treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's and his wife's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the sleep apnea.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Afterwards, please readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


